BAKER, Judge,
dissenting.
As the trial judge so aptly noted in his order granting Connerwood Healthcare’s motion for judgment on the pleadings, the legislature’s amendment to IND. CODE § 34-1-1-8,1 the Child Wrongful Death Act (the Act), neither changed nor modified the pecuniary loss rule with respect to wrongful death actions.
In my view, actions for the death of a child continue to be limited to pecuniary loss and cannot be extended to punitive damages. See Miller v. Mayberry, 506 N.E.2d 7, 10 (Ind.1987) (“recovery for the death of a minor child is limited to pecuniary loss only”); see also Andis v. Hawkins, 489 N.E.2d 78, 83 (Ind.Ct.App.1986), trans. denied (punitive damages may not be recovered in parents’ actions for wrongful death of minor child); see also Rogers v. R.J. Reynolds Tobacco Co., 557 N.E.2d 1045, 1056 (Ind.Ct.App.1990) (punitive damages not recoverable in adult wrongful death claim). In Andis, this court observed that the damages recoverable in an action for the death of a minor child are “severely restricted ... to allow recovery only for the pecuniary loss sustained by the parents.” Andis, 489 N.E.2d at 82. Moreover, the items of recoverable damages have been restricted more severely in child death cases than in adult wrongful death cases. Id. at 83.
Although the Rogers court permitted a spouse’s request for punitive damages as part of an independent claim for loss of consortium, there is no corresponding common law claim for loss of consortium by a parent for the death of a child. As Forte bases her claim for punitive damages under the veritable umbrella of a loss of consortium claim, our supreme court recognized in Dearborn Fabricating & Eng’g v. Wickham, 551 N.E.2d 1135, 1139 (Ind.1990), that the predominant element in the concept of consortium has been described as the “loss of the sexual relationship.” See also Barton-Malow Co., Inc. v. Wilburn, 556 N.E.2d 324, 325 (Ind.1990). The Dearborn court observed that:
There are significant differences between the marital relationship and the parent-child relationship that support the limitation of a cause of action for loss of consortium to the marital relationship ... [T]he spousal action rests in large part on the deprivation of sexual relations and the accompanying loss of childbearing opportunity, which does not exist as an element of damages in the child’s action.
Dearborn, 551 N.E.2d at 1137. In light of the above, it is apparent to me that Indiana does not recognize an independent loss of consortium claim based on the death of a child.
Moreover, the Act enumerates specific items of recoverable damages in an action for the death of a child. In particular, claims for the “loss of the child’s services, love and companionship” are included. I.C. ■ § 34-1-l~8(e)(l) and (2). I would note that the amendment to the Act allowing for the recovery of a child’s love and affection came in apparent response to Andis and Miller v. Mayberry, 506 N.E.2d 7 (Ind.1987), which specifically precluded the recovery of such damages because they were “not proper elements of damage in an action for the death of a minor child.” Andis, 489 N.E.2d at 83. While the majority correctly points out that the common law authorizes recovery for the loss of a child’s services in some circumstances, slip op. at 4-5, this particular claim is now specifically encompassed within the Act.
The item of punitive damages remains conspicuously absent from the Act. As our supreme court observed in McKnight v. State, 658 N.E.2d 559, 562 (Ind.1995), Vhen the *1116legislature enacts a statute in derogation of the common law, [courts] presume that the legislature is aware of the common law and does not intend to make any change therein beyond what it declares either in express terms or by unmistakable implication.” Inasmuch as our legislature has had ample opportunity to include punitive damages in the Act since Andis and Rogers, and has not, it is apparent to me that the legislature has acquiesced in previous judicial interpretations denying recovery of punitive damages in actions for the death of a child. See Miller, 506 N.E.2d at 11 (legislature’s failure to change a statute in light of judicial interpretation amounted to acquiescence in the construction given by the court). As a result, asserting a separate claim for these same damages under the guise of a common law cause of action is unnecessary.
I would also note that the viability of any independent common law claim seeking damages for the loss of a child’s services is questionable and speculative at best in today’s society. Gone are the days of the “family farm” or the “mom and pop” grocery where parents routinely depended upon their children to render the services necessarily required to economically sustain the familial unit. Moreover, in the particularly unfortunate circumstances presented here, it is virtually inconceivable to me that Forte might advance a successful claim for the loss of her child’s services.2
There is yet another string to this bow in that unlike a common law claim for the loss of a child’s services which are incorporated into the Act, a common law claim for spousal loss of consortium is not included in the Adult Wrongful Death Act. Therefore, it is my view that the Rogers court simply extended the pecuniary loss rule to recognize a claim for the recovery of punitive damages in that circumstance because the common law claim for loss of consortium is unique to the spousal relationship and was not included in the Adult Wrongful Death Act. In circumstances such as these which involve an injury and subsequent resulting death to a child, there is no allowance for the recovery of punitive damages by the parent in his or her own right. Rather, the right to recover such damages, until our legislature provides otherwise, inures only to the party directly injured. Thus, a parent’s right to recovery is confined to pecuniary loss as dictated by the rationales espoused in Andis and Miller. It rests with the legislature “to change the rule if it disagrees with the Court’s constructions of its legislative enactments or feels that there is a need to change that rule based on the needs or requirements of society.” Miller, 506 N.E.2d at 11. I fully acknowledge Chief Justice Shepard’s concurring opinion in Miller where he makes the point that courts of review are not foreclosed from altering their views with respect to certain issues if such action is warranted. By the same token, however, neither this court nor our supreme court will simply “cast away” longstanding precedent. In Marsillett v. State, 495 N.E.2d 699, 704 (Ind.1986), Chief Justice Shepard in writing for the majority observed as follows:
Under the doctrine of stare decisis, this Court adheres to a principle of law which has been firmly established. Important policy considerations militate in favor of continuity and predictability in the law. Therefore, we are reluctant to disturb long-standing precedent which involves salient issues. [Citation omitted]. Precedent operates as a maxim for judicial restraint to prevent the unjustified reversal of a series of decisions merely because the composition of the Court has changed ... [Citation omitted].
Finally, I would note that the majority has tacitly acknowledged that punitive damages are not recoverable in actions involving the death of a child. See slip op. at 2, n. 1. To me, its effort in attempting to explain away such a firmly-established rule of law in a hair-splitting fashion may be likened to William Shakespeare’s oft-quoted line from Hamlet: “The lady doth protest too much, methinks.”
*1117As our legislature has not permitted the recovery of punitive damages with respect to actions involving the death of a child, I would affirm the trial court’s order granting the defendants’ motion for partial judgment on the pleadings; and respectfully dissent from the majority’s effort to retrofit a remedy not provided by our legislature or recognized by our courts.

. Amended and recodified at IND. CODE § 34-23-2-1.


. On October 2, 1995, Forte’s son, age five, was admitted to the Anderson Health Care Center with a diagnosis of mental retardation, cerebral palsy, seizure disorder, spastic quadriplegia, tra-cheostomy, and gastric tube insertion. He died of respiratory failure nine days later. Appellant’s Brief at 3.